 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JAMES ROCKETT,                                  Case No. 1:21-cv-00766-HBK
12                        Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                         DENY PETITIONER’S MOTION FOR
13            v.                                         TEMPORARY RESTRAINING ORDER1
14       WARDEN WHITE,                                   OBJECTIONS DUE WITHIN TWENY-ONE
                                                         DAYS
15                        Respondent.
                                                         (Doc. No. 8)
16
                                                         ORDER TO ASSIGN CASE TO DISTRICT
17                                                       JUDGE
18

19           Petitioner James Rockett, a federal prisoner proceeding pro se, has pending a petition for
20   writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 1). Petitioner attached to his petition a
21   pleading titled “motion requesting temporary restraining order and/or emergency stay of all
22   sanctions pending exhaustion of administrative remedies.” (Id. at 14-16). The Court directed the
23   Clerk to separately docket the pleading, which the Court construes as a motion for temporary
24   restraining order. (Doc. Nos. 7, 8). For the reasons set forth below, the undersigned recommends
25   that the motion be denied.
26
27
     1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
28   (E.D. Cal. 2019).
 1                                            I. BACKGROUND

 2          Petitioner challenges on due process grounds a November 2020 disciplinary report resulting

 3   in the loss of 27 days of good time credit. (See generally Doc. 1). Petitioner claims that his due

 4   process rights were violated when BOP officials failed to provide Petitioner with a disciplinary

 5   report after being charged with a prison rule violation, which prevented him from filing a timely

 6   appeal. (Id.). On June 4, 2021, after noting that documents included in the petition included a BOP

 7   memorandum dated May 3, 2021 that appeared to permit petitioner to file an untimely appeal of

 8   his disciplinary violation, the Court ordered petitioner to show cause why the petition should not

 9   be dismissed as unexhausted or moot. (Doc. No. 9).

10          In support of his motion for temporary restraining order, Petitioner repeats many of the

11   same arguments as those in his petition. (Doc. 8 at 1-2). Petitioner states that his due process rights

12   are being violated by the BOP policy which allows sanctions to be levied against inmates while the

13   administrative appeal process of a disciplinary hearing decision is ongoing. (Id. at 2). Petitioner

14   also complains that the U.S. mail is slow, that the decision from his appeal to the regional office

15   was delayed, that another appeal he submitted was never registered as received by the BOP, and

16   that the BOP has no system for tracking inmates’ incoming and outgoing mail. (Id.). Petitioner

17   states he will suffer irreparable harm because his impending release date of July 16, 2021 will pass

18   if the administrative process “is allowed to run its course.” (Id.). Petitioner does not identify what

19   relief he seeks in the motion. (Id. at 7).

20                               II. APPLICABLE LAW AND ANALYSIS
21          Injunctive relief, whether temporary or permanent, is an “extraordinary remedy, never

22   awarded as of right.” Winter v. Natural Res. Defense Council, 555 U.S. 7, 22 (2008). “A plaintiff

23   seeking a preliminary injunction must establish that he is likely to succeed on the merits, that he is

24   likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities

25   tips in his favor, and that an injunction is in the public interest.” Glossip v. Gross, 135 S. Ct. 2726,

26   2736-37 (2015) (quoting Winter, 555 U.S. at 20). “[P]laintiffs must establish that irreparable harm
27   is likely, not just possible, in order to obtain a preliminary injunction.” Alliance for the Wild

28   Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). Moreover, “[b]ecause it is a threshold
                                                         2
 1   inquiry, when ‘a plaintiff has failed to show the likelihood of success on the merits, [courts] need

 2   not consider the remaining three [Winter elements].’” Garcia v. Google, Inc., 786 F.3d 733, 740

 3   (9th Cir. 2015) (quoting Ass'n des Eleveurs de Canards et d'Oies du Quebec v. Harris, 729 F.3d

 4   937, 944 (9th Cir. 2013)).

 5          Here, petitioner has not shown that he is likely to succeed on the merits of his claim and

 6   therefore the court need not analyze the remaining Winter elements. As noted supra, it appears

 7   Petitioner has not exhausted his administrative remedies prior to filing the instant petition. See

 8   Martinez v. Roberts, 804 F.2d 570, 571 (9th Cir. 1986). Petitioner’s imminent release does not

 9   excuse his from satisfying the exhaustion requirement. Roux v. California Dep't of Corr., No.

10   3:98-CV-794 CAL, 1998 WL 34366587, at *1 (N.D. Cal. Mar. 31, 1998). Nor has Petitioner

11   alleged, yet alone, demonstrated extraordinary delay to excuse exhaustion. Coe v. Thurman, 922

12   F.2d 528, 530 (9th Cir. 1990). To the extent Petitioner claims that the BOP’s disciplinary hearing

13   process has violated his due process rights, he has stated a cognizable habeas claim. See Wolff v.

14   McDonnell, 418 U.S. 539, 556 (1974). However, Petitioner must meet a high threshold to show

15   that the BOP violated his due process rights. Due process requires written notice of the charges at

16   least twenty-four hours before the disciplinary hearing, as well as a statement of the evidence

17   relied on by the prison officials and the reasons for the disciplinary action taken. Id. at 563-66.

18   Moreover, a prison hearing officer’s determination must be supported by “some evidence in the

19   record.” Superintendent v. Hill, 472 U.S. 445, 454 (1985). This standard is satisfied if “there is

20   any evidence in the record that could support the conclusion reached by the disciplinary
21   board.” Id. at 455-56.

22          Petitioner’s remaining claims do not appear to be cognizable on habeas review and are

23   therefore unlikely to succeed on the merits. Namely, Petitioner states that he disagrees with BOP

24   policy, that the U.S. mail system and the BOP appeals process are slow, and that the BOP has no

25   system for tracking inmates’ mail. Relief on these claims would not necessarily lead to

26   petitioner’s “immediate or earlier release from confinement” and therefore are not cognizable on
27   habeas review. Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016). Accordingly, because

28
                                                        3
 1   Petitioner has not shown a likelihood of success on the merits of his claim the Court recommends

 2   that Petitioner’s motion for temporary restraining order be denied.

 3            ACCORDINGLY, the Clerk of Court is DIRECTED to assign this case to a District Judge

 4   for the purposes of reviewing these findings and recommendations.

 5            Further, it is RECOMMENDED that petitioner’s motion for temporary restraining

 6   order (Doc. No. 8) be denied.

 7                                         NOTICE TO PARTIES

 8            These findings and recommendations will be submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within twenty-one

10   (21) days after being served with these findings and recommendations, a party may file written

11   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

12   Findings and Recommendations.” Parties are advised that failure to file objections within the

13   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

14   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
     IT IS SO ORDERED.
16

17
     Dated:      June 7, 2021
18                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       4
